Name: COMMISSION REGULATION (EC) No 1284/95 of 6 June 1995 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 7. 6. 95 | EN | Official Journal of the European Communities No L 124/33 COMMISSION REGULATION (EC) No 1284/95 of 6 June 1995 temporarily suspending the advance fixing of export refunds for certain milk products whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the refund ; whereas the issuing of licences for the quantities applied for is likely to result in an overrun in the quanti ­ ties of the products concerned normally disposed of in accordance with the definition in Commission Regulation (EC) No 974/95 Q ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question and licences should not be issued in respect of applications pending ; Article 1 1 . The advance fixing of export refunds on the milk products covered by CN codes 0401 , 0402, 0403 10 22, 0403 10 24, 0403 10 26, 0403 10 32, 0403 10 34, 0403 10 36, 0403 90, 0404 90, 0405 and 0406 is hereby suspended from 8 to 30 June 1 995 with respect to licence applications covered by Article 1 ( 1 ) of Regulation (EC) No 974/95 . 2. No action shall be taken in respect of licence appli ­ cations with advance fixing of the refund pending with respect to paragraph 1 which should be issued as from 8 June 1995. Article 2 This Regulation shall enter into force on 8 June 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 6 June 1 995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 349, 31 . 12. 1994, p. 105 . (3) OJ No L 155, 3. 7. 1968 , p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6 . Is) OJ No L 97, 29. 4. 1995, p. 66.